Order filed December 21, 2011




                                               In The
                         Fourteenth Court of Appeals
                                  ____________
                                NO. 14-10-01212-CR
                                  ____________
                    JUAN MANUEL MESTICO-RODRIGUEZ, Appellant
                                        V.
                           THE STATE OF TEXAS, Appellee

                            On Appeal from the 174th District Court
                                     Harris County, Texas
                                Trial Court Cause No. 1260041

                                     AMENDED ORDER

         This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's Exhibits #71 (DVD) and #72 (DVD).

         The clerk of the 174th District Court is directed to deliver to the Clerk of this court the
original of State's Exhibits #71 (DVD) and #72 (DVD), on or before December 30, 2011. The
Clerk of this court is directed to receive, maintain, and keep safe this original exhibit; to deliver
it to the justices of this court for their inspection; and, upon completion of inspection, to return
the original of State's Exhibits #71 (DVD) and #72 (DVD), to the clerk of the 174th District
Court.




                                                        PER CURIAM